Title: To Benjamin Franklin from ――― Mehl, 1 July 1777: résumé
From: Mehl, ——
To: Franklin, Benjamin


<Schorndorf in Württemberg, July 1, 1777, in German: I have wanted to go to America all my life. Once, in 1754, I started; the ship burned, many were lost, and I had to return. Since 1758 I have had a responsible position on the municipal council, but still long to go. Tobacco here, since the start of hostilities, has risen in price by more that fifteen percent, and could be profitably imported by Hamburg, France, or the Netherlands in exchange for products useful in America. If you want to know about me I refer you to Christoph Lochner of Philadelphia. I shall hope to hear from you.>
